Exhibit 10.1

 

SECOND AMENDMENT TO AMENDED AND RESTATED LETTER LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LETTER LOAN AGREEMENT (this
“Amendment”) dated as of August 23, 2013 to the Letter Loan Agreement referenced
below is by and among DST Systems, Inc., a Delaware corporation (the
“Borrower”), Bank of America, N.A. (the “Original Lender”) and the Lenders
identified on the signature pages hereto.

 

W I T N E S S E T H

 

WHEREAS, a $125 million term loan credit facility has been established in favor
of the Borrower pursuant to the terms of that certain Letter Loan Agreement
dated as of October 28, 2011 (as amended and restated in its entirety on May 17,
2012, and as further amended by that First Amendment dated as of July 8, 2013,
the “Letter Loan Agreement”) among the Borrower and the Lenders identified
therein (the “Lenders”);

 

WHEREAS, the Borrower has requested that the Lenders amend the Letter Loan
Agreement to modify certain provisions contained therein; and

 

WHEREAS, all Lenders have agreed to amend the Letter Loan Agreement on the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Letter Loan
Agreement (including as amended hereby).

 

2.             Amendment.  Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the Letter Loan Agreement is hereby
amended as follows:

 

(a)           Section 1(f)(ii) is hereby amended in its entirety to read as
follows:

 

[Reserved].

 

(b)           Section 4(d) is hereby amended in its entirety to read as follows:

 

[Reserved].

 

(c)           Exhibit A to the Letter Loan Agreement is hereby amended by
amending the definition of “Maturity Date” in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“Maturity Date:   October 28, 2014

 

3.             Conditions Precedent.  This Amendment shall become effective upon
the satisfaction of the following conditions:

 

(a)           Execution of Counterparts of Amendment.  Receipt by the Original
Lender of counterparts of this Amendment duly executed by the Borrower and each
other Lender; and

 

(b)           Other Fees and Expenses.  The payment by the Borrower of all
reasonable expenses relating to this Amendment which are due and payable on the
date hereof including all reasonable out of pocket costs and expenses of the
Original Lender in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and expenses
of Moore & Van Allen PLLC, special counsel to the Original Lender.

 

4.             Representations and Warranties.  The Borrower hereby represents
and warrants that (a) it has the requisite corporate power and authority to
execute, deliver and perform this Amendment, (b) it is duly authorized to, and
has been authorized by all necessary corporate action to, execute, deliver and
perform this Amendment, (c) no consent, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental authority
or third party is required in connection with the execution, delivery or
performance by it of this Amendment, (d) the execution, delivery and performance
by it of this Amendment do not and will not conflict with, result in a breach of
or constitute a default under the articles of incorporation, bylaws or other
organizational documents of the Borrower or any of its Subsidiaries or any
indenture or other material agreement or instrument to which any such Person is
a party or by which any of its properties may be bound or the approval of any
Governmental Authority relating to such Person except as could not reasonably be
expected to have a Material Adverse Effect, (e) the representations and
warranties contained in Section 3 of the Letter Loan Agreement are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date (except for those which expressly relate to an earlier date)
and (f) no Default or Event of Default exists under the Letter Loan Agreement on
and as of the date hereof and after giving effect to this Amendment, or will
occur as a result of the transactions contemplated hereby.

 

5.             No Other Changes; Ratification.  Except as expressly modified or
waived hereby, all of the terms and provisions of the Letter Loan Agreement
(including schedules and exhibits thereto) and the other Loan Documents shall
remain in full force and effect.  The term “this Agreement” or “Letter Loan
Agreement” and all similar references as used in each of the Loan Documents
shall hereafter mean the Letter Loan Agreement as amended by this Amendment. 
Except as herein specifically agreed, the Letter Loan Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.  This Amendment shall be effective only to the extent specifically
set forth herein and shall not (i) be construed as a waiver of any breach or
default other than as specifically waived herein nor as a waiver of any breach
or default of which the Lenders have not been informed by the Borrower,
(ii) affect the right of the Lenders to demand compliance by the Borrower with
all terms and conditions of the Letter Loan Agreement in all other instances,
(iii) be deemed a waiver of any transaction or future action on

 

2

--------------------------------------------------------------------------------


 

the part of the Borrower requiring the Lenders’ or the Required Lenders’ consent
or approval under the Letter Loan Agreement, or (iv) be deemed or construed to
be a wavier or release of, or a limitation upon, the Lenders’ exercise of any
rights or remedies under the Letter Loan Agreement or any other document
executed or delivered in connection therewith, whether arising as a consequence
of any Event of Default which may now exist or otherwise, all such rights and
remedies hereby being expressly reserved.

 

6.             Counterparts; Facsimile/Email.  This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart.  Delivery of
an executed counterpart of this Amendment by telecopy or electronic mail by any
party hereto shall be effective as such party’s original executed counterpart.

 

7.             Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of New York.

 

8.             Entirety.  This Amendment and the other Loan Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  These Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.  There are no oral agreements between the parties.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:

DST SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

Name:

Gregg Wm. Givens

 

Title:

Vice-President and Chief

 

 

Accounting Officer

 

[signature pages continue]

 

DST Systems, Inc.

2012 A&R Letter Loan Agreement

Second Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Sugeet Manchanda Madan

 

Name:

Sugeet Manchanda Madan

 

Title:

Director

 

DST Systems, Inc.

2012 A&R Letter Loan Agreement

Second Amendment

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Cory A. Miller

 

Name:

Cory A. Miller

 

Title:

Vice President

 

DST Systems, Inc.

2012 A&R Letter Loan Agreement

Second Amendment

 

--------------------------------------------------------------------------------